Title: [April 1775]
From: Washington, George
To: 




Aprl. 1. At home all day, Mr. Magowan came here.
 


2. At home all day. Mr. Magowan went to church & returnd to Dinner. Mr. Wilper came in the Afternoon—as did Captn. Curtis also.



   
   Philip Curtis was the captain of GW’s brig Farmer, just arrived at Mount Vernon from a voyage that had carried 4,000 bushels of “Indian Corn” to Lisbon and returned with 3,000 bushels of salt from the Turks Islands in the Caribbean (P.R.O., T.1/512, ff. 196, 197).



 


3. Mr. Wilper went away. Mr. Magowan & self walkd into the Neck.
 


4. Mr. Tilghman Mr. Buchanan, Mr. Herbert, Mr. Danl. Carroll & Mr. Fitzgerald came down to Dinner & the two last returnd in the Aftern.
 


5. At home all day with the above Gentleman.
 


6. All the above Gentlemen except Mr. Magowan went away after Breakfast. Mr. R. Adam came in the Evening & stayd all Night.
 


7. Mr. Adam went away after Breakfast. I continued at home all day.
 


8. Mr. Magowan went away after Breakfast. Mrs. Washington & self rid to the Mill.
 


9. Went to Pohick Church & returnd to Dinner. Doctr. Craik and Mr. Danl. Jenifer came in the Afternoon and stayed all Night.
 


10. At home all day alone.
 


11. At home. Captn. Saunders came and lodged here.


   
   captn. saunders: probably either Joseph Saunders (died c.1792), a merchant of Philadelphia, or his son John Saunders, who was settling in Alexandria in this year (Fairfax County Wills, Book F–1, 251–55, Vi Microfilm; Fairfax County Deeds, Book M, 41–46, Vi Microfilm).



 


12. Captn. Saunders went away after Dinner. A Lloyd from Pen[n]s[ylvani]a Came to Dinner & stayd all Night. Mr. Andw. Stewart also came to Dinr. & returnd.

	
   
   This Lloyd may be John Lloyd (1751–1811), who was traveling through Pennsylvania, Maryland, and Virginia at this time as a partner of his brother-in-law, Osgood Hanbury (1731–1804), of London (SAYERSR. S. Sayers. Lloyds Bank in the History of English Banking. Oxford, England, 1957., 5–12, 348; Pa. Mag., 35:502–5, 249; GW to Osgood Hanbury & Co., 4 Aug. 1774, DLC:GW).



 



   
13. Mr. & Mrs. Custis, & Mrs. Newman came to Dinner. Mrs. Slaughter also.
 


14. Doctr. Rumney Mr. Adam & Captn. Broadstreet came to Dinner. The two first stayd all Night—the other went away.

	
   
   captain broadstreet: was probably Capt. Lyonel Bradstreet, who apparently brought GW the acceptance by Thomas Contee of GW’s offer to sell his brig Farmer. Contee assured GW that “Capt. Bradstreet will take her in Charge when or as Soon as you please” (Contee to GW, 11 April 1775, DLC:GW; see also Lyonel Bradstreet to GW, 26 April 1785, DLC:GW).



 


15. Went up to Alexandria to the Muster of the Independt. Company. Returnd late at Night.
 


16. At home all day. Genl. Lee Mr. Harry Lee Junr. Mr. Geo. Mason, Mr. Thompson, & Mr. McDonald came to Dinner. The three last went away afterwards. Colo. Mason came in the Afternn.


   
   Charles Lee was returning north from Williamsburg to be present in Philadelphia when the Second Continental Congress convened there in May. Henry Lee (1756–1818), later known as Light Horse Harry Lee for his exploits as a cavalry officer in the Revolution, was the eldest son of Col. Henry Lee of Leesylvania and no relation to Charles Lee. He had graduated in the fall of 1773 from the college at Princeton, N.J., where he had acquired a lifelong passion for Latin classics, and now he was developing a second great passion: soldiering. Much impressed by Charles Lee, he was soon to write him, requesting the privilege of serving under him and learning the art of war (ALDENJohn Richard Alden. General Charles Lee: Traitor or Patriot? Baton Rouge, La., 1951., 72).




   
   Mr. Thompson is probably William Thompson, a merchant, originally from King George County but established in Colchester by 1773.



   
   Mr. McDonald is probably Angus McDonald (c.1726–1778) who immigrated to America from Scotland after the Battle of Culloden in 1746. In the 1760s he built his home, Glengary, near Winchester in Frederick County, where he was a rent collector for Lord Fairfax and in 1774 performed a similar service for GW (MCDONALDCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 357–76).



 


17. Colo. Mason & myself went up to Alexa. to a Committee & to a New choice of Delegates. I returnd at Night.


   
   This meeting was called in Alexandria for election of delegates to the Virginia Convention from Fairfax County. GW and Charles Broadwater were again elected. By early May GW and the other Virginia delegates to the Second Continental Congress, all of whom were also Virginia Convention delegates, had advised their Virginia constituents to replace them in the convention “during their necessary Absence” at the Congress in Philadelphia (Va. Gaz., D&H, 13 May 1775). On 12 July a “meeting of the freeholders” of Fairfax County chose George Mason to replace GW in the Third Virginia Convention which convened in Richmond five days later (George Mason to William Ramsay, 11 July 1775; MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:239). GW was the only one of the Virginia delegates to the Continental Congress who had not resumed his seat in the Third Virginia Convention by mid-August (STANARD [1]William G. and Mary Newton Stanard, comps. The Colonial Virginia Register. A List of Governors, Councillors and Other Higher Officials . . .. 1902. Reprint. Baltimore, 1965., 203–5).



 


18. Walkd with Genl. Lee to Mr. Adams’s Fishing Landg. Mrs. Blackburn & Mrs. Brown Dined & stayd all Night here.


   
   Mrs. Thomas Blackburn, of Rippon Lodge, and Mrs. William Brown, of Alexandria, were sisters.



 


19. Mrs. Blackburn & Mrs. Brown went away after Dinner. Mr. Rutherford who came yesterday to Dinnr. went away after Breakfast today. Dr. Rumney came in the Afternn.
 


20. Genl. Lee, & Doctr. Rumney both went away after Breakft.
 


21. Captn. Curtis dind here. In the Afternoon my Brother Jno. Billy Washington, & George & Charles Lewis came.

   
   
   Capt. Philip Curtis and GW were settling the accounts of the brig Farmer, which GW sold ten days later to Thomas Contee, of Maryland (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 192). Billy was William Augustine Washington (1767–1784), son of GW’s brother John Augustine Washington. George and Charles Lewis were sons of GW’s sister Betty and her husband Fielding Lewis.



 


22. I rid with my Brother to Alexa. & returnd to Dinner.
 


23. At home all day. In the afternoon Mr. Leitch & his Wife & Mr. Robt. Adam came.
 



24. My Brother John, Mr. Adam & Mr. Leitch & his Wife went away. I continued at home.


   
   Andrew Leitch married Margaretta Augustina Brice Leitch (1755-1781) in 1772.



 


25. At home all day. A Mr. Johnson—a Muster Master dind here & went away afterwds. Thos. Davis came Express & returnd.

	
   
   William Johnson was sent by the Fairfax County Independent Company to consult GW on its new uniform. The members wrote GW to ask if they could “take the fashion of the Hunting shirt Cap and Gaiters from you,” and inquired “whether you Intend to send yours up that we may get the fashion” (Fairfax County Independent Company to GW, 25 April 1775, DLC:GW). Thomas Davis (Davies) was sent from Fredericksburg to GW with £4 16s. to buy gunpowder for the Spotsylvania Independent Company (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 192).



 


26. Went up to Alexa. to meet the Indt. Company. Mr. Hepburn came home with me & Mr. Loyd I found there.


   
   William Hepburn, of Alexandria, owned a ropewalk from which GW had bought rope for refitting his brig Farmer (HEADS OF FAMILIES, VAHeads of Families at the First Census of the United States Taken in the Year 1790: Virginia; Records of the State Enumerations, 1782 to 1785. 1908. Reprint. Baltimore, 1970.., 16; General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 117).



 


27. At home all day—those Gentlemen continuing.
 


28. Mr. Hepburn & Mr. Loyd both went away.
 


29. At home all day.
 


30. Went up to Alexandria & returnd in the Afternoon.
